Citation Nr: 1101262	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  10-44 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent, to include 
a reduction to 0 percent on January 1, 2010, for service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2009 rating decision issued by the RO, 
which decreased the rating for the PTSD to noncompensable (0 
percent), effective January 1, 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In his November 2010 Substantive Appeal (VA Form 9 sheet), the 
Veteran requested a BVA hearing at a local VA office before a 
member of the BVA.  Inasmuch as the Veteran's request for a BVA 
hearing at the RO remains open, the file must be returned to the 
RO to schedule a hearing for the Veteran.  See 38 C.F.R. § 20.703 
(2010).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the Veteran for a hearing before a 
Veterans Law Judge at the RO in accordance 
with applicable procedures.  A copy of the 
notice provided to the Veteran (and his 
appointed representative) of the scheduled 
hearing should be placed in the claims 
folder.  If the Veteran ultimately decides 
not to wait for a hearing, the Veteran should 
withdraw the hearing request in writing to 
the RO.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


